department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c date number spr-125695-01 release date cc psi uilc memorandum for cc lm ctm attn cc lm mct from susan j reaman cc psi chief branch associate chief_counsel passthroughs and special industries subject pcs license - utility isp technical assistance request this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice should not be cited as precedent in the memorandum you requested that we review a utility isp technical assistance paper on personal communication service pcs licenses that you plan to distribute to examiners in the field we sent the paper to the office of the associate chief_counsel income_tax accounting for review on the issue sec_2 involving sec_162 and sec_263 they agree with the analysis and conclusions in the technical assistance paper regarding sec_263 they concluded that the acquisition_cost sec_1 described in the technical internal costs described in the technical assistance paper would include such items as salaries wages benefits and travel for employees of the bidder external costs would include payments to non-employee parties such as lawyers consultants and engineers these costs were incurred for the primary purpose of obtaining a pcs license such costs include but were not limited to internal costs of the employees management and engineer teams who were involved in each stage of acquiring a license internal and external costs for participating in mock auctions conducted by the fcc these mock auctions allowed a bidder to become familiar with the auction process and the software that was being utilized by the fcc continued spr-125695-01 - - assistance paper are required to be capitalized under sec_263 they also concluded that the microwave relocation cost sec_2 described in the technical assistance paper are incurred to perfect rights under the license and therefore such costs must be capitalized under sec_263 our office has jurisdiction over sec_197 and we have the following comments on the sec_197 discussion in the technical assistance paper pcs license amortization sec_197 provides that a taxpayer is entitled to an amortization deduction for any amortizable sec_197 intangible the amount of the deduction is determined by amortizing the adjusted_basis for purposes of determining gain of the intangible ratably over the 15-year period beginning with the month in which the intangible was acquired sec_197 defines the term amortizable sec_197 intangible to mean any sec_197 intangible which is acquired by the taxpayer after the date of enactment of sec_197 and which is held in connection with the conduct_of_a_trade_or_business or an activity described in sec_212 sec_197 provides that the term amortizable sec_197 intangible shall not include any sec_197 intangible which is not described in sec_197 d e or f and which is created by the taxpayer sec_197 defines the term sec_197 intangible to include among other intangible items any license permit or other right granted by a governmental_unit or an agency_or_instrumentality thereof continued the fcc and internal and external costs for participating in pre-auction seminars conducted by internal and external costs for the interpretation of fcc rules documents bidder information packages and notices completion of fcc required forms identification of pcs markets to bid on development and implementation of strategies and plans to acquire pcs licenses participation in the auction and defense of any opposition to the bidder's receipt of a license and of any penalties the fcc may have imposed on the bidder during the auction process generally microwave relocation costs are costs under fcc rules that require pcs licensees to reimburse existing microwave users incumbents for costs attributable to relocating the incumbents to other frequency bands spr-125695-01 - - sec_1_197-2 of the income_tax regulations provides that sec_197 intangibles include any license permit or other right granted by a governmental_unit including for purposes of sec_197 an agency_or_instrumentality thereof even if the right is granted for an indefinite period or is reasonably expected to be renewed for an indefinite period these rights include for example a liquor license a taxi- cab medallion or license an airport landing or takeoff right sometimes referred to as a slot a regulated airline route or a television or radio broadcasting license sec_197 excepts from the term sec_197 intangible to the extent provided in regulations any right under a contract or granted by a governmental_unit or an agency_or_instrumentality thereof if such right has a fixed duration of less than years or is fixed as to the amount and without regard to sec_197 would be recoverable under a method similar to the unit-of-production method sec_1_197-2 provides that sec_197 intangibles do not include any right under a contract or any license permit or other right granted by a governmental_unit if the right a is acquired in the ordinary course of a trade_or_business or an activity described in sec_212 and not as part of a purchase of a trade_or_business b is not described in sec_197 b e or f c is not a customer-based_intangible a customer-related information base or any other similar item and d either has a fixed duration of less than years or is fixed as to the amount and the adjusted_basis thereof is properly recoverable without regard to sec_1_197-2 under a method similar to the unit-of-production method sec_1_197-2 provides that except as provided in sec_1_197-2 amortizable sec_197 intangibles do not include any sec_197 intangible created by the taxpayer a self-created_intangible sec_1_197-2 defines a self-created_intangible as an intangible created by the taxpayer to the extent the taxpayer makes payments or otherwise incurs costs for its creation production development or improvement whether the actual work is performed by the taxpayer or by another person under a contract with the taxpayer entered into before the contracted creation production development or improvement occurs however sec_1_197-2 provides that the exception for self-created intangibles does not apply to any sec_197 intangible described in sec_197 the facts of the technical assistance paper state that the pcs licenses are issued for a 10-year period and may be renewed for an additional 10-year term pcs renewal applications are not subject_to auctions however under the fcc rules third parties may oppose renewal applications and file competing applications if one or more competing applications are filed a renewal application will be subject_to a comparative renewal hearing the fcc’s rules grant pcs renewal applicants involved in comparative renewal hearings a renewal expectancy the renewal spr-125695-01 - - expectancy is the most important factor in a comparative renewal hearing and is granted if the pcs renewal applicant has provided substantial service during its license term and substantially complied with all applicable laws and fcc rules and policies the fcc’s rules define substantial service in this context as service that is sound favorable and substantially above the level of mediocre service that might minimally warrant renewal the technical assistance paper concludes that it appears that a license would typically be renewed and the revocation of a license would be an extraordinary regulatory measure footnote on page notes that an fcc pcs auction question and answer document dated date states that the fcc’s authority to conduct auctions is limited to the initial licenses so renewal applications will not be subject_to auction it compares the pcs renewal to cellular license renewal in that if the licensee operates in the public interest and has met all applicable performance standards they are entitled to renewal expectancy at the expiration of the initial license term sec_1_197-2 provides that sec_197 intangibles do not include any right under a contract or any license permit or other right granted by a governmental_unit if the right that has a fixed duration of less than years sec_1_167_a_-14 provides rules for the amortization of certain intangibles that are excluded from sec_197 including intangibles described in sec_1_197-2 sec_1_167_a_-14 provides that the duration of a right under a contract or granted by a governmental_unit includes any renewal_period if based on all the facts and circumstances in existence at any time during the taxable_year in which the right is acquired the facts clearly indicate a reasonable expectancy of renewal in addition sec_167 a -14 c ii provides that the mere fact that a taxpayer will have the opportunity to renew a contract right or other right on the same terms as are available to others in a competitive auction or similar process that is designed to reflect fair_market_value and in which the taxpayer is not contractually advantaged will generally not be taken account in determining the duration of such right provided the bidding produces a fair_market_value price comparable to the price that would be obtained if the rights were purchased immediately after renewal from a person other than the person granting the renewal in an arm’s-length transaction based on the facts in the technical assistance paper we agree with the paper’s conclusion that the subject pcs licenses are sec_197 intangibles under sec_197 because the licenses were granted by a governmental agency and that there is a reasonable expectancy within the meaning of sec_1_167_a_-14 that a pcs license will be renewed by the fcc spr-125695-01 - - conduct_of_a_trade_or_business sec_197 defines the term amortizable sec_197 intangible to mean any sec_197 intangible which is acquired by the taxpayer after the date of enactment of sec_197 and which is held in connection with the conduct_of_a_trade_or_business or an activity described in sec_212 sec_1_197-2 provides that except as provided in sec_1_197-2 the amortization deduction allowable under sec_197 is computed as follows i the basis of an amortizable sec_197 intangible is amortized ratably over the 15-year period beginning on the later of a the first day of the month in which the property is acquired or b in the case of property held in connection with the conduct_of_a_trade_or_business the first day of the month in which the conduct of the trade_or_business begins sec_197 allows amortization if the licenses are held in connection with the conduct_of_a_trade_or_business it is a question of fact whether a taxpayer has started a new trade_or_business or expanded an existing trade_or_business footnote on page notes that in general pcs licenses were acquired by newly created entities many of these entities were solely established to participate in the fcc auction acquire licenses and build networks for the provision of pcs service many existing telecommunication companies also acquired licenses but they too typically established a new entity subsidiary affiliate partnership or joint_venture that would acquire the license and build a network the factual scenario in the technical assistance paper involves a newly established entity that had no prior active trade_or_business sec_197 was enacted to provide uniform amortization rules for most intangibles within this statutory framework exists rules for excluding certain sec_197 intangible sec_4 and applying other amortization provisions including and both of which impose a sec_162 standard for when a trade_or_business begins see also explanation of provisions accompanying final sec_197 regulations published in the federal_register on date see sec_197 certain computer_software sec_197 separately acquired rights sec_197 sec_1253 franchises and sec_197 anti-churning_rules see eg 77_tc_1326 see eg 85_tc_237 and 864_f2d_1521 10th cir spr-125695-01 - - applying this standard under sec_197 insures consistent treatment for the amortizing intangibles consequently if a pcs license is acquired by a new trade_or_business the standard for determining when an amortizable sec_197 intangible is held in connection with the conduct_of_a_trade_or_business under sec_197 is the standard under sec_162 this determination under sec_162 will depend on the facts of each case in particular when the taxpayer began carrying_on_a_trade_or_business within the meaning of sec_162 we therefore recommend that the footnotes with respect to the above issues be incorporated into the body of the paper please call at if you have any further questions on this memorandum
